In his motion for a rehearing appellant seriously contends that we erred in two respects in the disposition which we made of this case on the original submission thereof: First, in holding his bill of exception insufficient; and second, in declining to sustain his contention that the judgment is insufficient in that it did not adjudge him guilty of any offense. We do not deem it necessary to again enter upon an extended discussion of his first contention inasmuch as the same was, in our opinion, properly disposed of originally. His second contention seems to be without merit.
It will be noted that the judgment, omitting the preliminary parts thereof, reads as follows:
"It is therefore considered, ordered and adjudged by the Court that the State of Texas do have and recover of the defendant, J. B. Fowler, the said fine of $100.00 and all costs of this prosecution and execution may issue against the property of said defendant for the amount of such fine and costs; and the said defendant, J. B. Fowler being now present in court, be committed to the custody of the sheriff who shall forthwith confine *Page 385 
him in the jail of Lubbock County from this date and until said fine and costs are fully paid."
We deem this judgment sufficient under Article 783, C. C. P., and the case of Gipson v. State, 126 S.W. 267, wherein this court reformed the judgment couched in language similar to that in the instant case.
12 Tex. Jur., p. 709, sec. 348, lays down the rule as follows:
"In misdemeanor cases, it is not necessary that the judgment show eo nominee an offense of which the accused has been convicted, or specify the particular count upon which a conviction has been based."
Believing the judgment sufficient, the motion for rehearing is in all things overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.